--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

THIS AGREEMENT is dated for reference as of the 10th day of February, 2010.

AMONG:       NATAC BIOTECH S.L., a Spanish corporation having an address at  
Calle Ana de Austria 7, 28660 Bodilla del Monte, Madrid, Spain.      
(hereinafter called "Natac")                                                    
                                                                               
                                                                           OF
THE FIRST PART      AND:       ANTONIO DELGADO ROMERO, an individual having an
address at   Calle Manuel de Falla 4a, 05260 Avila, Spain.       (hereinafter
called "Romero")                                                                
                                                                               
                                                     OF THE SECOND PART  AND:  
      JOSE CARLOS QUINTELA FERNANDEZ, an individual having an   address at Calle
Tellez 25, 2do, Puerta 1, 28007, Madrid, Spain.       (hereinafter called
"Fernandez")                                                                    
                                                                               
                                                         OF THE THIRD PART    
 AND:       CALECO PHARMA CORP., a Nevada corporation having an   address at
Suite 410 – 103 East Holly Street, National Bank Building,   Bellingham, WA
98225.       (hereinafter called "Caleco")                                      
                                                                               
                                                                               
 OF THE FOURTH PART

WHEREAS:

A.           Romero and Fernandez (the “Vendors”) each own 98 shares of the
capital stock of Natac;

B.            Caleco has offered to purchase 18 shares of Natac from Romero and
18 shares of Natac from Fernandez, representing an aggregate of 36 shares of
Natac (the “Natac Shares”); and

C.            The Vendors have agreed to transfer the Natac Shares to Caleco on
the terms and conditions set forth herein.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the foregoing
and of the sum of $10.00 paid by Caleco to Natac and the Vendors, the receipt of
which is hereby acknowledged, the parties hereto agree each with the other as
follows:

--------------------------------------------------------------------------------


1.

INTERPRETATION

      1.1

Where used herein, the following terms shall have the following meanings:

      (a)

"Caleco Shares" means 4,300,000 shares of common stock of Caleco.

      (b)

"Closing Date" has the meaning set forth in Section 7.1 of this Agreement.

      (c)

"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended.

      (d)

"Natac Shares" means 36 shares of the capital stock of Natac, consisting of 18
shares of Natac owned by Romero and numbered 1 to 18, inclusive; and 18 shares
of Natac owned by Fernandez and numbered 99 to 116 inclusive.

      (e)

"SEC" means the Securities and Exchange Commission.

      (f)

"Securities Act" means the United States Securities Act of 1933, as amended.

      (g)

"Vendors" means, collectively, Romero and Fernandez, and “Vendor” means any one
of the Vendors.

      2.

SHARE PURCHASE

2.1            Upon the terms and subject to the conditions of this Agreement,
the Vendors hereby agree to sell to Caleco, and Caleco hereby agrees to purchase
from the Vendors, the following shares of Natac (collectively, the “Natac
Shares”), free and clear of all liens, charges and encumbrances whatsoever:

  Antonio Delgado Romero 18 shares in the capital stock of Natac   Jose Carlos
Quintela Fernandez 18 shares in the capital stock of Natac

2.2            In consideration for the sale of the Natac Shares by the Vendors
to Caleco, Caleco shall issue to the Vendors the following shares of Caleco
(collectively, the “Caleco Shares”), free and clear of all liens, charges and
encumbrances whatsoever:

  Antonio Delgado Romero 2,150,000 shares of common stock of Caleco   Jose
Carlos Quintela Fernandez 2,150,000 shares of common stock of Caleco

2.3            Each Vendor acknowledges that the Caleco Shares are “restricted
securities” within the meaning of the Securities Act and will be issued to each
Vendor in accordance with Regulation S of the Securities Act. Any certificates
representing the Caleco Shares will be endorsed with the following legend in
accordance with Regulation S of the Securities Act:

> “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON
> AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
> REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED
> FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
> PROVISIONS OF REGULATION S, PURUSANT TO AN EFFECTIVE REGISTRATION UNDER THE
> ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.
> HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
> COMPLIANCE WITH THE ACT.”

--------------------------------------------------------------------------------

3.            COVENANTS OF NATAC AND CALECO

3.1           If Natac offers to issue additional shares and Natac’s outstanding
share capital is 4,000,000 Euros or less and Caleco’s market capitalization is
equal to or greater than $21,000,000, Natac shall issue to Caleco, for no
additional consideration, the same class of shares to Caleco and such number of
shares equal to eighteen percent (18%) of the issued shares following their
issuance.

3.2           If Natac offers to issue additional shares and Natac’s share
capital is above 4,000,000 Euros at the time of the issuance or Caleco’s market
capitalization is less than $21,000,000, Natac shall grant Caleco a right to
purchase, for the same price and on the same terms, the same class of shares
offered and such number of shares equal to eighteen percent (18%) of the issued
shares following their issuance.

3.3           Upon closing and for so long as Caleco holds the Natac Shares,
Caleco shall be entitled to appoint one of its representatives to the Board of
Directors of Natac.

3.4           Upon closing, Natac shall be entitled to appoint one of its
representatives to the Board of Directors of Caleco.

4.            REPRESENTATIONS AND WARRANTIES OF NATAC AND THE VENDORS

               Natac and the Vendors jointly and severally represent and warrant
to Caleco as follows, and acknowledge that Caleco is relying upon such
representations and warranties in connection with the acquisition of the Natac
Shares by Caleco:

4.1           Natac has been duly incorporated and organized and is validly
subsisting under the laws of Spain; it has the corporate power to own or lease
its properties and to carry on its business as now being conducted by it; and it
is duly qualified as a corporation to do business and is in good standing with
respect thereto in each jurisdiction in which the nature of its business or the
property owned or leased by it makes such qualification necessary. However, it
is hereby expressly stated that the deed of incorporation of Natac has been
filed with the Commercial Registry of Madrid but it is still pending for final
registration.

4.2           The total share capital of Natac consists of 200 shares of capital
stock, with a par value of 15.03 Euros, of which 200 shares of capital stock are
issued and outstanding.

4.3           Each of the Vendors is the legal, beneficial and recorded owner of
the Natac Shares set out next to his or her name in Section 2.1 hereto, with
good and marketable title thereto, free and clear of all mortgages, charges,
liens, security interests, adverse claims, pledges, encumbrances, and demands
whatsoever.

4.4           No person, firm or corporation has any agreement or option,
including convertible securities, warrants or convertible obligations of any
nature, or any right or privilege (whether by law, preemptive or contractual)
capable of becoming an agreement or option for the purchase, subscription,
allotment or issuance of any of the unissued shares in the capital of Natac.
Except for the Natac Shares, nothing in this provision will restrict a
shareholder of Natac from transferring his or her shares of Natac to a third
party and Caleco agrees to waive any right of first refusal to acquire those
shares of Natac.

--------------------------------------------------------------------------------

4.5            Natac will not, without the prior written consent of Caleco,
issue any additional shares or ownership interest in Natac or create any
options, warrants or rights for any person to subscribe for or acquire any
unissued shares in the capital of Natac from and after the date of this
Agreement to the Closing Date. Except for the Natac Shares, nothing in this
provision will prevent a shareholder of Natac from transferring his or her
shares of Natac to a third party

4.6            This Agreement has been duly authorized, validly executed and
delivered by the Vendors, and acknowledged by Natac.

4.7            The Vendors have full powers, capacity, and authority to enter
into this Agreement on the terms and conditions set forth herein, and this
Agreement and all other documents required to be executed and delivered by the
Vendors will when executed constitute, a validly and legally binding obligation
of the Vendors, enforceable in accordance with their terms, except (i) as may be
limited by applicable bankruptcy, insolvency, reorganisation, moratorium and
other laws of general application affecting the enforcement of creditors’ rights
generally, and (ii) as may be limited by laws relating to the availability of
specific performance, injunctive relief or other equitable remedies .

4.8            Each of the Vendors are not a “US Person” as defined under
Regulation S of the Securities Act and is not acquiring Caleco Shares for the
benefit of any US Person.

4.9            The Vendors represent and warrant to Caleco that they are
acquiring Caleco Shares for investment purposes only, with no present intention
of dividing their interest with others or reselling or otherwise disposing of
any or all of the Caleco Shares.

4.10           The Vendors were not in the United States at the time the offer
to acquire the Caleco Shares was received.

4.11           The Vendors agree not to engage in hedging transactions with
regard to the Caleco Shares unless in compliance with the Securities Act.

4.12           As at the date of this Agreement, Natac does not have outstanding
any bonds, debentures, mortgages, notes, loans or other indebtedness, and Natac
is not under any agreement to create or issue any bonds, debentures, mortgages,
notes or other indebtedness.

4.13           As at the date of this Agreement, the total liabilities of Natac
do not exceed $20,000.

4.14           There are no actions, suits or proceedings (whether or not
purportedly on behalf of Natac), pending or threatened against or affecting
Natac or affecting its business, at law or in equity, or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign and neither Natac nor the
Vendors are aware of any existing ground on which any such action, suit or
proceeding might be commenced with any reasonable likelihood of success.

4.15           Natac is not in material default or breach of any contracts,
agreements, written or oral, indentures or other instruments to which it is a
party and there are no facts, which, after notice or lapse of time or both, that
would constitute such a default or breach, and all such contracts, agreements,
indentures or other instruments are now in good standing and Natac is entitled
to all benefits thereunder.

--------------------------------------------------------------------------------

5.           REPRESENTATIONS AND WARRANTIES OF CALECO

               Caleco represents and warrants to Natac and to the Vendors as
follows and acknowledges that Natac and the Vendors are relying upon such
representations and warranties in entering into this Agreement:

5.1           Caleco has been duly incorporated and organized and validly
subsisting under the laws of Nevada; it has the corporate power to own or lease
its properties and to carry on its business as now being conducted by it; and it
is duly qualified as a corporation to do business and is in good standing with
respect thereto in each jurisdiction in which the nature of its business or the
property owned or leased by it makes such qualification necessary.

5.2           Caleco is a reporting issuer under the Exchange Act and is in good
standing with respect to all filings required to be made under such statutes
with the SEC.

5.3           The authorized capital of Caleco consists of 975,000,000 shares of
common stock with a par value of $0.001 per share. There are 87,454,674 shares
of common stock currently issued and outstanding as fully paid and
non-assessable shares.

5.4           No person, firm or corporation has any agreement or option,
including convertible securities, warrants or convertible obligations of any
nature, or any right or privilege (whether by law, preemptive or contractual)
capable of becoming an agreement or option for the purchase, subscription,
allotment or issuance of any of the unissued shares in the capital of Caleco.

5.5           This Agreement has been duly authorized, validly executed and
delivered by Caleco.

5.6           The Caleco Shares when issued and sold in accordance with the
terms of this Agreement, will be (1) duly and validly issued, fully paid and
non-assessable, (2) free and clear from all liens, pledges, security interests
and other encumbrances and restrictions on transfer other than restrictions on
transfer under applicable state and federal securities laws and (3) issued in
accordance with all applicable state and federal securities laws.

5.7           There are no actions, suits or proceedings (whether or not
purportedly on behalf of Caleco), pending or threatened against or affecting
Caleco or affecting its business, at law or in equity, or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign and Caleco is not aware
of any existing ground on which any such action, suit or proceeding might be
commenced with any reasonable likelihood of success.

5.8           Caleco hereby and in favour of the Vendors waives for any future
pre-emptive right over Natac shares if, as a consequence of exercising such
right Caleco would raise its participation in Natac over 18%.

6.            CONDITIONS OF CLOSING

6.1           All obligations of the parties under this Agreement are subject to
the fulfilment, at or prior to the Closing Date, of the following conditions:

  (a)

The respective representations and warranties contained in this Agreement or
other document delivered to any of the parties pursuant hereto shall be
substantially true and correct as of the date hereof and as of the Closing Date
with the same force and effect as though such representations and warranties had
been made on and as of such date, regardless of the date as of which the
information in this Agreement is given;


--------------------------------------------------------------------------------


  (b)

Caleco and Natac shall complete the closing of a research and licensing
agreement pursuant to which Caleco will acquire an exclusive license in North
and South America to certain probiotic strains from breast milk, and developed
for: (i) prevention or treatment of human mastitis; (ii) use as infant formula;
(iii) treatment of human gastrointestinal disease; (iv) human immune stimulant
activity; (v) animal nutritional improvements; and (vi) prevention or treatment
of pig mastitis,

        (c)

Caleco and Natac shall complete the closing of an exclusive licensing agreement
pursuant to which Caleco will acquire an exclusive license in North and South
America to certain products, including, CRVO, AOF, AH-FLO, JHF, HGF and NB- VAL
40;

        (d)

Caleco and Natac shall complete the closing of a lab facilities and services
agreement pursuant to which Natac shall provide certain services and laboratory
access to Caleco;

        (e)

Natac and the Vendors will complete all necessary approvals and all necessary
steps and corporate proceedings have been obtained or taken to permit the Natac
Shares to be duly and validly transferred to and registered in the name of
Caleco; and

        (f)

Caleco will complete all necessary approvals and all necessary steps and
corporate proceedings have been obtained or taken to permit the Caleco Shares to
be duly and validly issued to and registered in the name of the Vendors.

7.           CLOSING ARRANGEMENTS

7.1           The closing of this Agreement shall occur on a date, time and
place as mutually agreed to by the parties, but in any event no later than March
19, 2010 (the “Closing Date”).

7.2           On the Closing Date, upon fulfilment of the conditions set out in
paragraph 6.1, then:

  (a)

the Vendors and Natac shall deliver to Caleco:

          (i)

a certificate issued by Natac Administrator evidencing that the transfer of the
Natac Shares has been duly recorded in the company book of Shareholders (“Libro
Registro de Socios”) in favour of Caleco free and clear of all liens, charges
and encumbrances of any kind whatsoever; and

          (ii)

evidence satisfactory to Caleco and its legal counsel of the appointment of
Caleco’s nominee to the Board of Directors of Natac.

          (b)

Caleco shall issue, execute and deliver to Natac and the Vendors:

          (i)

share certificates representing the Caleco Shares in the name of each Vendor;
and

          (ii)

evidence satisfactory to Natac and its legal counsel of the appointment of
Natac’s nominee to the Board of Directors of Caleco.


--------------------------------------------------------------------------------

8.             GENERAL PROVISIONS

8.1           Time shall be of the essence of this Agreement.

8.2           This Agreement contains the whole agreement between the parties
hereto in respect of the purchase and sale of the Natac Shares and there are no
warranties, representations, terms, conditions or collateral agreements
expressed, implied or statutory, other than as expressly set forth in this
Agreement.

8.3           This Agreement shall enure to the benefit of and be binding upon
the parties hereto and their respective successors and permitted assigns. Caleco
may not assign this Agreement without the consent of Natac which consent may be
withheld for any reason whatsoever.

8.4           Any notice to be given under this Agreement shall be duly and
properly given if made in writing and delivered or telecopied to the addressee
at the address as set out on page one of this Agreement. Any notice given as
aforesaid shall be deemed to have been given or made on, if delivered, the date
on which it was delivered or, if telecopied, on the next business day after it
was telecopied. Any party hereto may change its address for notice from time to
time by providing notice of such change to the other parties hereto in
accordance with the foregoing.

8.5           This Agreement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by: (i) the laws of the State of
Nevada to all issues related to Caleco and to the issuance of Caleco Shares;
and; (ii) the laws of the Kingdom of Spain to all issues related to Natac and to
the transfer of Natac Shares.

8.6           Any dispute, controversy or claim arising out of or in connection
with this Agreement, or the breach, termination or invalidity thereof, the
parties renounce expressly to any other applicable jurisdiction, and submit to
arbitration of law before the International Chamber of Commerce of Paris. Any
matter presented for arbitration will be settled by arbitration proceedings
conducted by one arbitrator. The decision of the arbitrator as to any matter in
dispute under this Agreement will be binding and conclusive upon the parties.
The decision of the arbitrators will be rendered in writing and will include the
basis for the decision. Execution of the judgment upon any award rendered by the
arbitrator may be entered in any court having jurisdiction

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

--------------------------------------------------------------------------------

8.7           This Agreement may be executed in one or more counter-parts, each
of which so executed shall constitute an original and all of which together
shall constitute one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

NATAC BIOTECH S.L.

/s/ Antonio Delgado Romero
By Its Authorized Signatory

SIGNED, SEALED AND DELIVERED
BY ANTONIO DELGADO ROMERO
in the presence of:


/s/ Jose Carlos Quintela Fernandez /s/ Antonio Delgado Romero Signature of
Witness ANTONIO DELGADO ROMERO

Jose Carlos Quintela Fernandez
Name
_______________________________

SIGNED, SEALED AND DELIVERED
BY JOSE CARLOS QUINTELA FERNANDEZ
in the presence of:


/s/ Antonio Delgado Romero /s/ Jose Carlos Quintela Fernandez Signature of
Witness JOSE CARLOS QUINTELA FERNANDEZ

Antonio Delgado Romero
Name
_______________________________
CALECO PHARMA CORP.


/s/ John Boschert
By Its Authorized Signatory


--------------------------------------------------------------------------------